Case 1:20-cv-01802-VM Document 19 Filed 07/08/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADLIFE MARKETING & :
COMMUNICATIONS CoO. INC.,
Plaintiff, 20 Civ. 1802 (VM)
- against - ORDER
GANNETT CO., INC., et al.,
Defendants.
---- X

VICTOR MARRERO, United States District Judge.
By letter dated July 3, 2020, defendant Gannett Co.,
Inc. (“Gannett”) requested a conference to discuss its
proposed motion for reconsideration of the Court’s June 16,
2020 Order (the “Order,” Dkt. No. 12), which extended the
time for the above-named plaintiff (“Adlife”) to serve its
complaint on Gannett. (See “Letter Motion,” Dkt. No. 14).
Gannett bases its Letter Motion on Federal Rule of Civil
Procedure 60 (“Rule 60%), which in relevant part allows the
Court to grant Gannett relief from its Order based on
“mistake, inadvertence, surprise, or excusable neglect
fraud[,] . . . misrepresentation, or misconduct by an

opposing party . . . [or] any other reason that justifies

relief.” See Fed. R. Civ. P. 60(b).

Gannett argues that it meets the standards of Rule 60
because Adlife’s motion for an extension of time to serve

the complaint (the “Adlife Motion,” Dkt. No. 11), which the
Case 1:20-cv-01802-VM Document 19 Filed 07/08/20 Page 2 of 4

Court granted via the Order, failed to comply with this
Court’s Individual Practices and misrepresented the nature
of negotiations between Gannett and Adlife in February of
2020. (See Letter Motion at 3-4.) According to Gannett,
Adlife misrepresented that Gannett agreed to waive service
of the complaint if settlement discussions did not resolve
by May 31, 2020, although Gannett said only that it
“appreciate[d] the courtesy of Adlife holding off on
service of a complaint” while the parties “continue[d] to
discuss a resolution of this matter.” (Id. at 3.) Further,
Gannett claims that Adlife failed to comply with this
Court’s Individual Practices by failing to serve the Adlife
Motion on Gannett, to note whether Gannett consented to a
grant of the Adlife Motion, and to file the Adlife Motion

before the existing service of process deadline. (Id.)

Adlife opposed the Letter Motion on July 6, 2020. (See
Dkt. No. 17.) Adlife argues that it did not mislead the
Court in the Adlife Motion, as it actually believed it had
reached an agreement with Gannett regarding waiver of
service and had thus established good cause for the
extension. (See id. at 1.) Adlife adds that it did not need
to serve the Adlife Motion on Gannett or state Gannett’s
position because Gannett had not yet entered an appearance

in the action. (Id. at 2.) Adlife further claims that even
Case 1:20-cv-01802-VM Document 19 Filed 07/08/20 Page 3 of 4

if it did not establish good cause for the requested
extension, the Court nevertheless possessed discretion to
grant the extension pursuant to Federal Rule of Civil
Procedure 4(m) (“Rule 4(m)”). (See id.) Adlife presses that
Gannett has had actual notice of the action since its
filing in February of 2020 and would not be prejudiced by
responding to the complaint, while dismissing the complaint
without prejudice would raise wasteful disputes regarding

whether some (but not all) of Adlife’s claims are barred by

the statute of limitations. (Id.)

The Court now construes Gannett’s Letter Motion as a
motion for reconsideration pursuant to Rule 60 and DENIES
the Letter Motion. While Adlife and Gannett clearly had
different interpretations of their discussions regarding
waiver of service, the Court declines to conclude that
Adlife’s description of such discussions in the Adlife
Motion amounts to fraud, misrepresentation, or misconduct
within the meaning of Rule 60. And even if Adlife did not
establish good cause for an extension of time to serve or
strictly comply with the Court’s Individual Practices, the
Court is not persuaded that reconsideration of the Order or
dismissal of Adlife’s complaint would be an appropriate

remedy under these circumstances.
Case 1:20-cv-01802-VM Document 19 Filed 07/08/20 Page 4 of 4

If service is not made within 90 days, Rule 4(m)
requires the Court to either “dismiss the action without
prejudice . . . or order that service be made within a
specified time.” Fed R. Civ. P. 4(m). The Court would have
chosen the latter route at the time it granted the Adlife
Motion, and it would do so now. Rule 4(m) is “to be
construed liberally to further the purpose of finding
personal jurisdiction in cases in which the party has

ay

received actual notice, and it disfavors dismissal if “it
appears that proper service may still be obtained.”

Romandette v. Weetabix Co., 807 F.2d 309, 311 (2d Cir.

 

1986) (internal quotation marks and emphasis omitted).
Gannett had actual notice of this action since its initial
filing, and the Court is not persuaded that the extension
provided for in the Order was prejudicial. Accordingly, the
Court sees no need for either a conference or
reconsideration of the Order. The Letter Motion is denied,
and Gannett is hereby ordered to respond to Adlife’s

complaint within seven days of the entry of this Order.

SO ORDERED.

Dated: New York, New York
08 July 2020

(fe fe

  

 

2 Victor Marrero
U. 5. Ded:
